Name: Commission Regulation (EEC) No 2341/93 of 23 August 1993 introducing a countervailing charge on apples originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 8, 93 Official Journal of the European Communities No L 213/9 COMMISSION REGULATION (EEC) No 2341/93 of 23 August 1993 introducing a countervailing charge on apples originating in Argentina 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Argen ­ tina can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1586/93 (3), introduced a countervailing charge on apples originating in Argentina ; Whereas the present trend of prices for products origina ­ ting in Argentina on the representative markets referred to in Commission Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 249/93 (5), recorded or calculated in accordance with the provisions of Article HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1586/93 is hereby repealed . Article 2 This Regulation shall enter into force on 24 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 69, 20. 3 . 1993, p . 7 . (J) OJ No L 152, 24 . 6 . 1993, p. 24. O OJ No L 220 , 10 . 8 . 1974, p. 20 . O OJ No L 28 , 5 . 2. 1993, p. 45.